Title: To John Adams from Seth Sprague, 23 October 1812
From: Sprague, Seth
To: Adams, John



Venerable Sir
Boston October 23d 1812.—

The undersigned have the honor of being appointed a Committee by a large convention of Representative Senators, Representatives, and other Citizens of the Southern Electorial District of this Commonwealth, to Solicit permission to place your name at the head of the list of Candidates for Electors of President and Vice President of the United States. In this period of public anxiety, when our Citizens are agitated by diversity of political Sentiment and our Country afflicted by foreign aggressions, it is of consoling and happy reflection that the people may yet repose upon that wisdom which heretofore protected, and that firmness and patriotism which once redeemed them from more inauspicious prospects—Elevated above the influence of party and placed upon an eminence commanding the best opportunity for impartial observation, pledged to no measures, attached to no men, but devoted to a Country whose happiness and glory, you have so early and continually promoted, you are peculiarly qualified for the unbiassed execution of the important functions of an Elector—Assist us, sir by your opinions and experience in this exigency of our beloved Country, and may the gratitude of posterity, and the perpetuity of the Republic be the reward of your Services— Seth SpragueJoseph TisdaleJohn EndicotttGeorge CannonMarcus MortonCommitteeP.S. It is inconvenient to return an answer by the bearer of this, you will to address your answer to the Hon. Seth Sprague Boston
